DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 	
Applicants' arguments, filed July 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed July 15, 2021 is insufficient to overcome the rejection of the pending claims based upon Verron et al. in view of 
The declaration filed July 15, 2021 and the previous declaration filed February 22, 2021 are each deficient as the formal requirements for a declaration have not been met. MPEP 715.04(II) discusses the formal requirements of a declaration under 37 CFR 1.131(a), that would also apply to declarations under 37 CFR 1.132, and states that 37 CFR 1.68 permit declarations rather than affidavits, but “acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon” must be included in a declaration and that the declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true. The statement “I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct” does not meet these requirements or those of 37 CFR 1.66 relating to the submission of an oath/affidavit.
The contents of the declarations are addressed but given the aforementioned deficiency in formal matters, at this time, the contents of the declaration only constitute arguments and not evidence. However, even if the same material was submitted in a formally correct declaration, the contents would not provide evidence of unexpected results that are reasonable commensurate in scope with the instant claims that 
The July 15, 2021 declaration does not present any additional data but rather indicates that the average size of the powder components is controlled by the average size of the α-TCP particles. The average size of the α-TCP in the HBS(+) and HBS1 were 5.2 and 18.7 µm respectively in a sample that was 87% (w/w) α-TCP. The prepowders are not within the scope of the presently claimed powder but are provided to show that the average size of the powder remains the same when the amount of α-TCP in the powder mixture is increased and that the α-TCP particles have the same average size as the powder component as a whole. The declaration also states that a particle size distribution centered around a particular value and having an average size of a particular value express the same reality. The mode (typically size [sic]) is chosen when calculating the average values for the volume expression as it represents the value that appears the most often so that the calculated mode of the particle size distribution of a given powder is a marker of the chemical reactivity. The center value of the particle size distribution is an accurate reflection of the mean particle size and therefore the previous results are relevant to the claimed subject matter.
These statements are unpersuasive. Based on the statements in sections 11 – 15, the materials labeled as HBS(+) and HSB1 have α-TCP particles sizes about 20 µm and 5 µm respectively. However, for asymmetric particle size distributions such as those shown in the February 22, 2021 declaration, the mean, median and mode of the particle size distribution are not expected to be exactly equivalent (see p 5 onward and figure 4 in particular of “A basic guide to particle characterization”, 2015). No explanation as to 50 (median particle size) is 2.22 µm, table 1) had shorter setting time than the coarse material (“C”; d50 = 10.88 µm, table 1). Thus, the person of ordinary skill in the art would reasonably expect that compositions with smaller particles would have a shorter setting time than larger particles. Regardless of the liquid used, the HSB1 composition with smaller particles had a shorter setting time when the same liquid component is used. For HSB1, the reported setting time with blood was about 6.5 times longer than the control. Given the control setting time of 12.7 minutes for HSB(+), a rough approximation would be an 82 minute setting time when blood was used. But no explanation as to why the more than 90 minute setting time amounts to a difference that is not only unexpected but also one of statistical and practical significance has been set forth. Therefore, the results do not appear unexpected. The comparison of material with around 5 µm and around 20 µm also cannot establish the criticality of the 9 – 100 or 10 – 100 µm α-TCP particle size ranges claimed and for the range of compositions encompassed by the claims as the evidence must be reasonably commensurate in scope with the claims. Any evidence of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 6, 8, 9, 11, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verron et al. (Acta Biomaterialia, 2014) in view of Pioletti et al. (Biomaterials, 2000) and Musha et al. (J Biomed Mater Res Part B, 2010).
Verron et al. discloses that the use of biologically active materials such as calcium phosphate cements (CPCs) offers the potential for remodeling and can increase the compressive strength of osteoporotic vertebral bodies and could be suitable for vertebroplasty after osteoporotic fractures (p 4888, col 1, ¶ 2). An approach has been studied in which such materials can allow for the local in situ delivery of BP (bisphosphonates) from the bone substitute material (p 4888, col 1, ¶¶ 3 – 5). Alendronate (AL), a therapeutic agent, doped calcium phosphate was prepared that comprised 78 wt% α-tricalcium phosphate (α-TCP); 5 wt% DCPD (dicalcium phosphate dihydrate); 5 wt% monocalcium phosphate monohydrate (MCPM); 10 wt% CDA (calcium-deficient apatite) partially loaded with AL and 2 wt% hydroxypropylmethylcellulose (section 2.1.2). The material was injected into L3 and L4 vertebral bodies after lateral corpectomy to achieve vertebral bone reinforcement (p 4888, col 2, ¶ 5). BV/TV (bone volume fraction) and TbTh (trabecular thickness) were significantly improved for the CPC-BP compared to CPC alone sites (section 3.2.2) with the injected cements being present at the implantation site 3 months after implantation with new bone apposition being observed at the surface of both cements (section 3.3). 
Verron et al. is silent as to the TCP particle size and does not use blood as the liquid phase. 
Pioletti et al. discloses calcium phosphate cements (CPC) with different types of precipitation determining the classification of the cement type (p 1103, col 1, ¶ 1) and to assess biocompatibility, in vitro studies using the bulk form or a very large particle size have been performed (p 1103, col 2, ¶ 2). During CPC resorption, particle debris was noted around the periphery of the cement and grains localized in either phagocytes or macrophages (¶ bridging p 1103 and 1104). Studies have been carried out with particle sizes around 10 µm but a few studies have been performed with CPC particles smaller than 10 µm (p 1102, col 1, ¶¶ 2 and 3). Studies suggest that CPC particles around 10 µm could be degraded by macrophages or giant nucleated cells and hydroxyapatite particles smaller than 10 µm reduced osteoblast growth and alkaline phosphatase activity (p 1104, col 1, ¶ 3). If CPC particles adversely affect the osteoblast functions as these studies suggested, bone formation will be delayed until the particles are completely resorbed (p 1104, col 1, ¶ 3). The physical parameters including the d50 of the various materials tested are shown in Table 1. The effects of dose, size, time and composition on osteoblast viability is shown in figure 2 with the smaller particles being statistically more harmful to osteoblasts viability than the larger particles (section 3.1.1). In addition to a dose and composition dependent response, smaller particles were less biocompatible (¶ bridging p 1109 and 1110). CPC particles could be harmful for the osteoblasts, especially when their size was smaller than 10 µm given the decrease of 
Musha et al. discloses that calcium phosphate cements (CPCs) have been used to reinforce fractures sites, fill bone defects produced by fractures and support bone tissue weakened by a variety of factors and the paste form allows for the easy creation of the desired shape and filling of the defects (p 95, col 1). Over time in clinical use, it has been seen that the bone cement is not replaced by new bone as the material was crushed or shortened by loads and absorbed only slightly in most of the applied area, bringing about inadequate replacement with bone (p 95, col 2, ¶ 2). A commercial product BIOPEX-R® (BPR) that comprises α-TCP (74.9%), tetracalcium phosphate and dicalcium phosphate dihydrate as the powder material was mixed with a malaxation liquid (p 96, col 1, ¶ 3). Different volumes of fresh human blood was added and subjected to various experiments both in vitro and in vivo (p 96, col 1, ¶ 4 onward). The blood stimulates the hardened BPR to become more porous and accordingly the BPR becomes more absorbable in vivo (p 97, col 2, ¶ 3). As shown in figure 3, the replacement of bone became more marked as the amount of mixing blood increased. The strength of the bone did decrease as the fraction of blood mixed in became higher, providing evidence for the view that the decrease in compressive strength is attributable not only to the P:L (powder-to-liquid) ratio but also the direct effects of the blood (¶ bridging p 99 and 100). 

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The process recited therein is also taught by the applied prior art to form a material that then sets to convert the material into a hardened form that can be referred to as an implant. Therefore the cement and implant resulting from setting of the paste are both taught by the applied prior art and can be used in vivo, reading on the implant of claim 13.

Regarding the previous rejection that used many of the same references as the new rejection set forth above, Applicants argue that upper limits for the amounts of each component have been added. Verron does not disclose or suggest any α-TCP or powder component particle size or the use of a liquid component comprising blood. Musha does not disclose anything in regards to the effec of addition of blood as the liquid component. An additional reference, Unuma from 2013 [cited on December 9, 2019 IDS], is submitted to suggest that BIOPEX-R has a particle size that appear to be about 6 µm, such that the previously submitted Sugo reference and Unuma reference indicates a BIOPEX-R particle size of about 6 µm. Thus there is no evidence of record that the particle size of BIOPEX-R would be doubtful on the date of Musha’s publication or that the product changed over time. Product may change overtime but it is clearly not 
These arguments are unpersuasive. The arguments regarding Bohner are moot as this reference is no longer used to reject the claims. No justification for estimation of the average particle size from a single image in Unuma et al. with a 20 µm scale bar and no indication in the reference that these images are an accurate representation of the particle size and particle size distribution of the α-TCP component such that even if the size could be estimates that 6 µm is an accurate reflection of the average particle size has been given. Even so, the rejection set forth above does not rely on the inherent particle side of the BIOPEX® material used in Musha to meet the claim limitations regarding the particle size of the material used. As discussed in greater detail above, the person of ordinary skill in the art would optimize the particle size of the material of Verron, which is silent as to the particle size, to particles larger than 10 µm based on the teachings of Pioletti et al. As to what may or may not occur for the composition of a medical device over time, arguments without factual support are mere allegations and are not found conclusive as to if BIOPEX-R® has change particle over time or not. The chemical compositions of the material taught by Verron et al. meets those limitations of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verron et al., Pioletti et al. and Musha et al. as applied to claims 1, 6, 8, 9, 11, 13, 16, 17 and 20 above, and further in view of Wenz (US 2005/0287071).
Verron et al., Pioletti et al. and Musha et al. are discussed above.
The presence of contrast agents is not disclosed.
Wenz discloses a bone cement comprising a powdery component including calcium phosphate, an aqueous liquid component with a radiopaque material added to at least one of the components that are combined into a pasty substance for application to the bone (whole document, e.g., abstract). Conventional calcium phosphate containing cements do not provide satisfactory X-ray contrast so an additive that significantly improves the X-tray contrast is added to improve the capability of visualizing the treated location of the bone that is often not directly observable (¶ [0014]). Other suitable additives that can be included are biologically and/or pharmaceutically active agents such as antibiotics or analgesics (¶ [0029]).
.
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse the nonstatutory double patenting rejections on the grounds that there is an unexpected technical effect of the α-TCP particle size and thus the claimed compositions are nonobvious over the applied prior art.


Claims 1, 6, 8 – 11, 13, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,642,939 in view of Verron et al. (Acta Biomaterialia, 2014), Pioletti et al. (Biomaterials, 2000) and Musha et al. (J Biomed Mater Res Part B, 2010). 
The claims of US’939 recite an injectable calcium phosphate bone cement comprising an aqueous solution of Na2HPO4, microparticles of hydroxypropyl methylcellulose (HPMC) and a calcium phosphate that is at least 70% α-TCP and can comprise additional calcium phosphate compounds and mixtures thereof. MCPM, DCPD and CDA are among the calcium phosphate compounds that can be selected for the additional calcium phosphate cement (claim 2). Therapeutic agents can be added (claim 7) and implants comprised of the materials are also claimed (claims 8 and 9). The powder to liquid ratio can be 0.3 to 0.6 mL/g (claim 6).
The particle size and use of blood as the aqueous material is not claimed.
Verron et al., Pioletti et al. and Musha et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use blood as the aqueous phase for the materials of US’939 with a particle size greater than 10 µm. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Musha et al. discloses that the use of blood can . 

Claims 1, 6, 8 – 11, 13, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 9,913,928 in view of Verron et al. (Acta Biomaterialia, 2014), Pioletti et al. (Biomaterials, 2000) and Musha et al. (J Biomed Mater Res Part B, 2010). 
The claims of US’928 recite a composition comprising a pulverant solid phase that can further comprise various calcium phosphate compounds such as α-TCP, MCPH (MCPM in the instant claims), DCPA, CDA and mixtures thereof (claims 1 and 4 and can be 30 – 80% α-TCP (claim 5). The solid phase of α-TCP, DCPD, CDA and MCPH can also include a biopolymer such as HPMC (claims 7 and 8). The composition has an associated gem-bisphosphonic compound chemically associated with the CDA, 
The particle size and use of blood as the aqueous material is not claimed. Amounts of the non- α-TCP ingredients are not claimed.
Verron, et al., Pioletti et al. and Musha et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use blood as the aqueous phase for the materials of US’928 with a particle size greater than 10 µm. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Musha et al. discloses that the use of blood can decrease the strength of the material but also increase the resorbability of the resulting material. Thus a material prepared with blood can be replaced with bone tissue more readily. As to the size and amounts of the ingredients, ranges that overlap or otherwise just touch or are close to those claimed are taught by the applied prior art. Such ranges are prima facie obvious (see MPEP 2144.05). Particles smaller than 10 µm should be minimized in bone cements and starting with a materials whose particles are that size or larger would act to minimize the number of such particles that are present that can lead to issues with osteoblasts and delayed bone formation. All the ingredients required of the instantly claimed composition are recited in the claims of US’928 although the mixture is not explicitly claimed. That the ingredients and mixtures thereof are claimed and the teachings of Verron et al. render obvious the presently claimed combination of ingredients for the bone cement paste.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.